OFFICEOF           THE ATTORNEY GENERAL   OFTEXAS
                                 AUSTIN




Eonorable 3. L. Curlee, Seoretary                   / '~
state Board ot Ember Zxaninera
Austin, Texas                                   * !
                                          e_*'
Dear sir:                Opinion NO. o-l@?2    --q 1
                         3s: Fees r0r issuinfi relimtate~ents
                              r0r Barber Llcen&%mdk-     the
                              pr0~~eia.m or House 9flYiio.
                              27Porty4tlnth     Legislature.
                                       _
          +l replying t0 your .+eaed<‘ret& you hp~3 asked
OLU oginlon as to the date om:whfoh goa shall oeaae %zaulhS
reluatatezxintsof licenses rm~..theree al Five gollms ( A.cO)
and start issuing then for Ten lXillars~(~lO.OO),M denim     to
lnrorm you as r0110t98:. -.
          Eouae Blll'?ro..230 oi the Ircrt‘pnlnthLegislature
emends Article 734a, section 2'3,of 'Jermn*s levlaed Clvll
-tatutes or Texas.:
                  .-,.
                      _
          '.V+-.guote
                   from House BIlL'No. 230 or the Forty-ninth
Lagiebtup,   aa mended2 ai$sh *‘as    ~o~owa:
       ,,’           \             /
      -   ;?Eii~ti~o ll l%a$,6very reglstered.barber
                          .,
                           20 l

    end every ra&stered asalatant barber, who oon-
    tH.uu+ln adtlve:~praotlPtt'or .aervlce, shal1.g~
    ntia.l.l~..on
               or berme the 1st day of November of
    eacbpiy   repew Bls oertlflcate oi registration
    whlchkghaWbe    tssued by the Eoard oi:B@rber ?I-
    amlnex%, upor&he paymat of a renewal fse or
    Pl7e (35kaw !Mllars. ~very~~certlflcateor rea_ls-
    trntlon :ihlch has not been renewed prior to~ttat
    date shall expire oh the -1st day of :?overJberof         :
    that year.   A regiutorsd barber ?r  a rsgiatered
    assistant barber, .:hosecertificate of rs@tr3-
    ti'm haa expired, .zay,:f~thin thirty (30) :i3ys
    thereafter, and not 13:er, dive ;-Ascsrti:ke:s
    of re,zl3trationr3storsd u?on mklhg a satisfzc-
    tory ;hwlnp to the goard, supported by hia ;er-
    201131af:idavit, -;hiok,in the pinion of the
Honorable J. L. Curlse, secretary, Zsee 2


      Board, will exouse the apgllcant Ior bdvlncrfailed
       to renew his .certlflcatewithin the tlioarequlxd
       by this Aot. Any registered barber who retiree
       iron the prtzotlceof barbering for not zore then
       rive (5) years zay renew his oertlfloate of reefs-
       tratlon by saklne proper showing to the Paard,
       suaported by his arsonal arrldavlt, which la the
       opinion of t&m Bosrd would justify the Board la
      issulq~ a certificate to suoh applicant as upon
      .im original application upon paymsat of a roe or
       Tea (*O.oo) Dollar5 tisn ruing arri3pitas      r55
      for making   examination.*
I ’       The foregoing bill carried an emergency clause,
but on eooount or the laok of a reoord vota ln the 'Z&ate the
erreotlve date oi this bill is ninety (90) days after ;une 5,
1945, whioh will be September 4, 1945, and-on this aate ior
this year you can start aolleotlng the Ten Dollar (lslO.00)
roe from applicants for relnstate9nt.
                                         Tours very truly




                                              Brandoa Slckett
                                                    Assistant